Detailed Office Action
The communication dated 3/29/2021 has been entered and fully considered.
Claims 24 and 27-37 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,194,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The indicated allowability of claim 24 is withdrawn in view of the newly reconsidered reference(s) to U.S. 4,854,332 HANAKURA, hereinafter HANAKURA.  Rejections based on the newly cited reference(s) follow.
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  HANAKURA discloses layers.  The top layer can be considered a film but the bottom layer is text/printing ink which would not be considered a base film in light of the specification [see e.g. Example 1 ink layer is on base layer.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 30-33, and 35-37, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,154,192 SPRINKEL et al., hereinafter SPRINKEL, in view of U.S. 
4,854,332 HANAKURA, hereinafter HANAKURA.
As for claims 24, 33, and 37, SPRINKEL discloses a non-combustion (non-burning) cigarette [abstract].  The non-burning cigarette has a cylindrical member defining an interior space [claim 3, line 2, Figure 1], a consumable substance including tobacco within the cylindrical space [col. 1 lines 18-19], and a heat source [col. 2 lines 35-38] effective to increase the temperature of at least a portion of the shell [Figure 1].  SPRINKEL discloses that the 
SPRINKEL discloses color changing indicators (16) on the surface of the cylindrical shell wrapping paper [Figure 1].  The color changing indicators change color in response to an increase in temperature [col. 1 lines 60-65].
The indicators are either printed or sprayed directly on the cigarette wrapping paper.  The indicators are not part of a label directly on the paper shell.  
HANAKURA discloses a two layer label [Figure 5] with under layer (16) and an over layer (17) [Figure 5].  The label is present on cigarette paper (15) [Figure 5].  The overlayer comprises a thermochromatic layer which is an opaque color and phase changes to become transparent and colorless revealing the wording (text) below [col. 5 line 66-col. 6 line 18].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the print on/spray on thermochromatic indicator of SPRINKEL with the layered thermochromatic indicator of HANAKURA.  It would be obvious to substitute one known thermal indicator for another known thermal indicator absent evidence of unexpected results.  The person of ordinary skill in the art would expect success as the indicator of HANAKURA can be placed on a paper substrate and the wrapper of SPRINKEL is a paper substrate.  Further the label of HANAKURA is used on a cigarette and therefore is analogous art.  
In the alternative, SPRINKEL does not disclose a heat indicator on the filter while HANKAURA does [Figure 6, col. 6 lines 55-58].  At the time of the invention it would have been obvious to use the temperature changing label of HANAKURA on the filter of SPRINKEL.  The person of ordinary skill in the art would be motivated to do so to allow the user to know when to no longer smoke as suggested by HANAKURA [col. 6 lines 58-62].
prima facie case of obviousness [col. 1 lines 52-53].  According to HANAKURA the melting is reversible [col. 6 lines 45-50].
As for claim 32, HANAKURA discloses the melting component (phase change) is steric acid, palmitic acid which is are saturated fatty acid (saturated means fully hydrogenated) [col. 7].  HANAKURA also discloses fatty acid esters [col. 4 lines 25-26]
As for claim 35, SPRINKEL discloses that the heat source can be an electric heating element [col. 1 lines 15-20].  The heating releases an aerosol [col. 2 lines 20-22]
As for claim 36, the heat source is located at the distal end (14) of the cigarette [col. 2 lines 19-20].  The color changing (20) start near the distal end (14) [Figure 14].
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over SPRINKEL and HANAKURA as applied to claim 24 above, and further in view of U.S. 4,924,883 PERFETTI et al., hereinafter PEFRFETTI.
As for claim 34, SPRINKEL discloses tobacco [col. 1 lines 19-20] between the heat source at distal end (14) [col. 2 lines 19-20] and the filer (12) at the other end of the heat not burn cigarette [col. 2 lines 35-37].  The color changing (20) starts near the distal end (14) [Figure 14].Neither, SPRINKEL nor HANAKURA disclose the tobacco is shredded.
In the alternative, PERFETTI discloses a cigarette that burns a fuel source which then heats tobacco [abstract].  PERFETTI discloses that the tobacco can be shredded [col. 10 lines 15-20].  At the time of the invention it would have been obvious to shred the tobacco of SRPINKEL as suggested by PERFETTI.  The person of ordinary skill in the art would be motivated to do so by PERFETTI who states that it is important to have high surface area [col. 10 lines 20-25] to allow the substrate (tobacco) to transfer flavor to the aerosol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748